Whether or not defendant's contract with plaintiff included a stipulation insuring the safety of the hired mules, as charged in the third count, was properly submitted to the jury, and the evidence was clearly sufficient to support a finding for plaintiff under that count. But the evidence is utterly without tendency to show that the mule was injured as the result of *Page 342 
any negligence on the part of defendant or his servant.
We think the trial court erred in refusing defendant's requested instructions as to the first and second counts; and, as we cannot know under what count the jury found for plaintiff, the error must work a reversal of the judgment.
Reversed and remanded.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.